DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 19, 20, 22-28, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 4,779,658) and further in view of Adamson (WO 03/105509) and/or Randall (WO 2016/060851).    
As best depicted in Figure 1, Kawabata is directed to a runflat tire construction comprising a pair of runflat inserts G having a thickness between 4 mm and 12 mm (Abstract and Column 2, Lines 1+).  More particularly, said inserts are defined by a first rubber layer G1 and a second rubber layer G2.  In such an instance, though, Kawabata is silent with respect to the inclusion of an electronic device in said runflat inserts.
However, it is extremely well known and conventional to include electronic devices (e.g. RFID) in tire constructions in order to, among other things, provide tire informational data, as shown for example by Adamson (Page 1, 1st Paragraph) and/or Randall (Paragraph 2).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional electronic device in the tire of Kawabata for the benefits detailed above.  Lastly, Adamson (Page 4) states that “the radio device 11 and antenna may be embedded in the tire structure or layered under rubber material in the tire 14 which forms a surface” and Randall (Paragraph 28) states that “the electronic device may be disposed between any two layers of the tire”.  One of ordinary skill in the art at the time of the invention would have found it obvious to position an electronic device between rubber layer G1 and rubber layer G2 of Kawabata in view of the general disclosures of Adamson and Randall (such corresponds with the claimed requirement that a device is embedded in a sidewall insert- see dependent claim 20).     	  
Lastly, regarding claim 19, the runflat inserts of Kawabata extend from a region near the rim flange to a region near and end of the belt (Column 3, Lines 20+).  Essentially the entire radial extent of said inserts is positioned at a height hat is greater than 20 mm as measured from a radially inner point of the bead core.  It is noted that an exemplary tire construction of Kawabata has a tire section height of approximately 100 mm (Column 5, Lines 30+) and thus a significant radial extent of said inserts is radially beyond a height of 20 mm as defined by the claimed invention.  There is a reasonable expectation of success given the general disclosure of Adamson and Randall to include electronic devices between any number of common tire components (having any number of radial positions).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed radial arrangement (lack of comparative examples in which radial positioning is less than 20 mm as defined by the claimed invention).           
With respect to claims 22 and 23, the general disclosures of Adamson and Randall suggest any number of radial placements, including those encompassed by the claimed invention, and Applicant has not provided a conclusive showing of unexpected results for the claimed placements.
	Regarding claims 25-28, Adamson teaches the inclusion of an insulating coating 22 (e.g. butadiene rubber) having a smaller dieletric constant than the surrounding rubber (Page 2, 4th Paragraph and Page 4, last paragraph)  With specific respect to claim 27, said coating is designed to eliminate electric discharges to the surrounding rubber and provide good adherence to both the antenna and the rubber (essentially an adhesive).  One of ordinary skill in the art at the time of the invention would not have expected such a coating to have considerably large mechanical properties given the aforementioned function.  As such, it reasons that the claimed modulus relationship would have been satisfied when modifying the tire of Kawabata with Adamson.
	Regarding claims 35 and 36, Adamson states that “a single tire may include one or several devices” (Page 4, 2nd paragraph).  Also, the language “outer side of the tire” pertains to a mounted tire, while the claims are simply directed to a tire article (a tire has the capability of being mounted such that either sidewall is an “outer side”).   
4.	Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata, Adamson, and Randall as applied in claim 19 above and further in view of the Admitted Prior Art (APA).
As detailed above, Adamson and Randall recognizes the known inclusion of RF devices in tire constructions to provide any number of information data.  In terms of the structure of such a device, the AA recognizes that such devices are conventionally formed with an electronic chip and a radiating antenna (Paragraph 29).  
Regarding claim 30, Adamson teaches that the antenna body “is a wire formed of spring steel, brass coated spring steel, or spring brass” (Page 2, Lines 5).  This language is seen to correspond with the claimed helical antenna segments.  Also, antennas are commonly joined with a chip by soldering, for example, and such corresponds with the claimed galvanic connection.
5.	Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata, Adamson, Randall, and the APA as applied in claim 29 above and further in view of Arnow (US 3,858,220).  
	As detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to include an RF device in the tire of Kawabata in view of Adamson and/or Randall.  More particularly, Adamson states that “the antenna body can be any body capable of transmitting radio frequency energy” (Page 2, 5th paragraph).  Figure 1 depicts the presence of antennas connected to a central transponder or radio device. Figure 2 of Randall similarly depicts the presence of a pair of antennas and a RFID transponder in an exemplary construction (Paragraph 31).  A fair reading of these references suggests the general use of any number of antenna arrangements.  Arnow provides one example in which first and second antennas are combined with an additional inductive assembly having a plurality of wire windings (Column 4, Lines 3+).  This would correspond with the primary antenna of the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of antenna configurations given the general disclosure of Adamson and Randall, including that taught by Arnow.
	Regarding claims 32-34, said primary antenna is positioned in a central zone between respective antennas, wherein an axis of all the coils are parallel to each other.  Additionally, Arnow states that an inner diameter of the turns in the inductive assembly (primary antenna) are preferably about the same diameter of the coils in the adjacent antennas (those that correspond with the radiating antenna) (Column 4, Lines 3+). This disclosure includes embodiments in which said turns in the inductive assembly are smaller than those associated with the adjacent coils and such is seen to satisfy an interior arrangement as required by the claims.
Response to Arguments
6.	Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that neither reference teaches or suggests positioning the electronic device specifically between the layers of a sidewall insert that allows a tire to run flat.  It is emphasized that Adamson states that the device may be positioned in a number of different places of the tire and Randall states that “the electronic device may be disposed between any two layers of the tire”.  The totality of these teachings suggests a multitude of positions within a given tire structure, including those radially beyond a bead by at least 20 mm (Figure 2 of Adamson depicts an exemplary placement in the crown region, which is well beyond a bead core, and Figure 1 of Randall depicts an exemplary placement in an upper sidewall region, which is well beyond a bead core).  It is emphasized that the disclosure of “any two layers of the tire” fully encompasses an arrangement between first and second runflat inserts and essentially the entire region between said inserts is radially beyond a bead core in accordance to the claimed invention.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.     
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 16, 2022